14‐190‐cr 
     United States v. Pinto 
      
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
                                               
                                      SUMMARY ORDER 
      
     RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL 
     EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
     JANUARY 1, 2007 IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
     OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE 
     32.1.1.    WHEN  CITING  A  SUMMARY  ORDER  IN  A  DOCUMENT  FILED 
     WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL 
     APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION 
     “SUMMARY ORDER”).  A PARTY CITING TO A SUMMARY ORDER MUST 
     SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.   
                                                                                   
 1          At  a  stated  term  of  the  United  States  Court  of  Appeals  for  the  Second 
 2   Circuit,  held  at  the  Thurgood  Marshall  United  States  Courthouse,  40  Foley 
 3   Square,  in  the  City  of  New  York,  on  the  22nd  day  of  December,  two  thousand 
 4   fourteen. 
 5    
 6          PRESENT:  RALPH K. WINTER, 
 7                           BARRINGTON D. PARKER, 
 8                           RAYMOND J. LOHIER, JR., 
 9                                   Circuit Judges.           
10          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
11           
12          UNITED STATES OF AMERICA, 
13           
14                                           Appellee, 
15                                    
16                                   v.                                         No. 14‐190‐cr 
17    
18          PETER PINTO, 
19           
20                                           Defendant‐Appellant.* 
21          ‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐‐ 
22           


      The Clerk of the Court is directed to amend the caption of this case as set forth 
     *

     above. 
 1         FOR APPELLANT:             Bruce R. Bryan, Syracuse, NY.  
 2                                      
 3         FOR APPELLEE:              Liam Brennan, John W. McReynolds, Sandra S. 
 4                                    Glover, Assistant United States Attorneys, for 
 5                                    Deirdre M. Daly, United States Attorney for the 
 6                                    District of Connecticut, New Haven, CT.
 7    
 8         Appeal from a judgment of the United States District Court for the District 
 9   of Connecticut (Stefan R. Underhill, Judge). 
10         UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, 
11   AND DECREED that the judgment of the District Court is AFFIRMED. 
12         Peter Pinto appeals from the District Court’s judgment of conviction 
13   entered January 7, 2014, sentencing him principally to forty‐eight months’ 
14   imprisonment, following his plea of guilty to one count of conspiracy to commit 
15   wire fraud, bank fraud, and money laundering, in violation of 18 U.S.C. § 371, 
16   and one count of wire fraud, in violation of 18 U.S.C. § 1343.  On appeal, Pinto 
17   argues that his sentence was substantively unreasonable.  We assume the parties’ 
18   familiarity with the facts and record of the prior proceedings, to which we refer 
19   only as necessary to explain our decision to affirm. 
20         We review the substantive reasonableness of a criminal sentence under a 
21   “deferential abuse‐of‐discretion standard.”  United States v. Cavera, 550 F.3d 180, 
22   189 (2d Cir. 2008) (en banc) (quotation marks omitted).  Our inquiry “focuses on 
23   a district court’s explanation of its sentence in light of the factors contained in 18 
24   U.S.C. § 3553(a).”  United States v. Gonzalez, 529 F.3d 94, 98 (2d Cir. 2008).  A 
25   sentence will be set aside as substantively unreasonable “only in exceptional 
26   cases where the trial court’s decision cannot be located within the range of 
27   permissible decisions.”  Cavera, 550 F.3d at 189 (quotation marks omitted). 
28    

                                                2
 1         We conclude that Pinto’s sentence, which was substantially below the 
 2   applicable Guidelines range, was not substantively unreasonable.  See United 
 3   States v. Perez‐Frias, 636 F.3d 39, 43 (2d Cir. 2011).  The District Court carefully 
 4   considered the § 3553(a) factors, citing, among other things, the serious nature of 
 5   Pinto’s fraud scheme (which caused losses in excess of $12 million) and the need 
 6   for general deterrence, as well as Pinto’s cooperation with the Government.  On 
 7   this record, we cannot say that the sentence imposed by the District Court fell 
 8   outside “the range of permissible decisions.”  Cavera, 550 F.3d at 189 (quotation 
 9   marks omitted). 
10         We have considered Pinto’s remaining arguments and conclude that they 
11   are without merit.  For the foregoing reasons, the judgment of the District Court 
12   is AFFIRMED. 
13                                           FOR THE COURT: 
14                                           Catherine O’Hagan Wolfe, Clerk of Court  
15          




                                                3